Appeals by the People from an order of the Supreme Court, Kings County (Greenberg, J.), dated December 24, 2002, which granted those branches of the defendants’ motions which were to controvert a search warrant and to suppress physical evidence, and two orders of the same court dated December 18, 2002, and December 19, 2002, respectively.
Ordered that the appeals from the orders dated December 18, 2002, and December 19, 2002, are dismissed as abandoned (see 22 NYCRR 670.8 [c]); and it is further,
Ordered that the order dated December 24, 2002, is reversed, on the law, and those branches of the defendants’ motions which were to controvert the search warrant and to suppress the physical evidence are denied.
The essential allegations contained in the affidavit of the police officer submitted in support of the warrant application were corroborated by the confidential informant who appeared personally before the issuing magistrate, was identified by name, and gave sworn testimony. There was full compliance with CPL 690.40 (1). The evidence contained in the affidavit, coupled with the evidence provided by the informant’s sworn and recorded testimony, established probable cause for the issuance of the search warrant (see People v Bartolomeo, 53 NY2d 225 [1981]; People v Brown, 40 NY2d 183 [1976]; People v Rivenburgh, 1 AD3d 696 [2003]; People v Pratt, 266 AD2d 318 [1999]; People v Christopher, 258 AD2d 662 [1999]; People v Meranto, 86 AD2d 776 [1982]; cf. People v Taylor, 73 NY2d 683 [1989]; People v Rivera, 283 AD2d 202 [2001]). Smith, J.P., Luciano, Adams and Rivera, JJ., concur.